Opinion issued June 26, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00295-CR
____________

TROY MITCHELL ROUX, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 852069



MEMORANDUM  OPINION
	Appellant, Troy Mitchell Roux, pleaded guilty to possession of cocaine after
the denial of his motion to suppress evidence.  The trial court followed the terms of
a plea bargain agreement and assessed punishment at confinement in state jail for
eight months.  We affirm.
	Appellant's court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.]
1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel's brief.  We find no reversible error in the record, and agree
that the appeal is wholly frivolous.
	We affirm the judgment. (1)
 PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of this appeal and also to
inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).